                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON


SHARON F. TODD,                     )
                                    )
       Plaintiff,                   )               Case No.
                                    )         5:18-cv-468-JMH-MAS
v.                                  )
                                    )         MEMORANDUM OPINION
                                    )              AND ORDER
HYSTER-YALE GROUP, INC., et.        )
al.,                                )
                                    )
       Defendants.                  )
                                    )

                                 ***
       Plaintiff Sharon Todd, through counsel, has moved to amend

certain dates in the scheduling order in this action.     [DE 16, 17,

18].     Todd has also moved for a hearing on the pending motions.

[DE 19].     The Defendants oppose Plaintiff’s motion to amend the

scheduling order.    [DE 22].

       But here, Plaintiff has failed to demonstrate good cause to

justify amending the current deadlines in the Court’s scheduling

order.    As a result, the Plaintiff’s motions [DE 16; DE 18; and DE

19] are DENIED.

                       I.   Procedural Background

       On June 29, 2018, Plaintiff Sharon Todd filed this employment

discrimination action in Madison Circuit Court against her former

employer Hyster-Yale Group, Inc., and three individuals who either

were or are employed at Hyster-Yale.       [DE 1-1].   The Defendants
removed    the    action   to   federal      court    based   on    arising    under

jurisdiction, 28 U.S.C. § 1331, on July 25, 2018.                  [DE 1].

     On January 2, 2019, the parties submitted a joint report of

their Rule 26(f) planning meeting.              [DE 12].       The report states

that the parties conferred on December 17, 2018.                   [DE 12 at 1, Pg

ID 72].    The report of the parties’ planning meeting was filed by

counsel for the Defendants with permission from counsel for the

Plaintiff.       [Id. at 7, Pg ID 78].        In response, the Court entered

a scheduling order on January 2, 2019.               [DE 13].

     Subsequently, on April 3, 2019, the Plaintiff submitted a

motion to amend or correct the scheduling order.                   [DE 16].    Then,

on April 12, 2019, the Plaintiff filed a supplement to the motion

to amend [DE 17], a motion for extension of time for expert witness

disclosure [DE 18], and a motion for a hearing on the pending

motions [DE 19].

     The Court ordered an expedited briefing schedule on these

motions.     [DE 20].      The Defendants responded in opposition to

Plaintiff’s motion to amend.         [DE 21].        The Plaintiff has replied.

[DE 23].    As a result, the pending motions are ripe for review.

             II.     Standard of Review and Applicable Law

     The   Federal     Rules    of   Civil    Procedure       provide   that    “the

district judge . . . must issue a scheduling order: (A) after

receiving the parties’ report under Rule 26(f).”                   Fed. R. Civ. P.

16(b)(1)(A).       The Rule is designed, in part, to ensure that “at

                                        2 
 
some point both the parties and the pleadings will be fixed.” Fed.

R. Civ. P. 16, 1983 advisory committee's notes.

              The Federal Rules also provide that a scheduling order “may

be modified only for good cause and with the judge’s consent.”

Fed. R. Civ. P. 16(b)(4).1                                     This Court’s local rules generally

allow parties to extend deadlines by agreed order but require a

motion for an extension of deadlines absent an agreed order.                                   LR

7.1(b).

              The Sixth Circuit has instructed that “[t]he primary measure

of Rule 16's ‘good cause’ standard is the moving party's diligence

in attempting to meet the case management order's requirements.”

Inge v. Rock Financial Corp., 281 F.3d 613, 625 (6th Cir. 2002).

“A modification of the scheduling order by leave of court is

appropriate only when a relevant deadline ‘cannot reasonably be

met despite the diligence of the party seeking the extension.’”

E.E.O.C. v. U-Haul Intern., Inc., 286 F.R.D. 322, 325 (W.D. Tenn.

2012) (quoting Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir.

2003)).




                                                            
1 It is also worth nothing that Rule 6 may be implicated where a
party files a motion after a scheduling order deadline.      See
Century Indem. Co. v. Begley Co., 323 F.R.D. 237, 240 (E.D. Ky.
2018) (discussing the interplay between Rule 16 and Rule 6 and
citing cases). Still, the Plaintiff has not attempted to file a
motion outside the deadline provided in the scheduling order.
Thus, the Rule 16 “good cause” standard is the appropriate
governing standard at present.
                                                                 3 
 
        The Court must also consider “possible prejudice to the party

opposing the motion.”      Id.    Even so, “the main focus should remain

on the moving party’s exercise of diligence.” Cooke v. AT&T Corp.,

No. 2:05–cv–374, 2007 WL 188568, at *2 (S.D. Ohio Jan. 22, 2007)

(citing Andretti v. Borla Performance Indus., Inc., 426 F.3d 824,

830 (6th Cir. 2005)).

        Finally, this Court has recognized both the importance of

scheduling orders and the requirement for a showing of good cause

to amend a scheduling order absent agreement of the parties.                 The

Court has reiterated that “[a] scheduling order maintains orderly

proceedings and is ‘not a frivolous piece of paper, idly entered,

which can be cavalierly disregarded . . . without peril.’” Century

Indem. Co. v. Begley Co., 323 F.R.D. 237, 240 (E.D. Ky. 2018)

(quoting Birge v. Dollar Gen. Corp., No. 04-2531 B, 2006 WL 133480,

at *1 (W.D. Tenn. Jan. 12, 2006)).              “Scheduling Order deadlines

are important, and ‘parties are obliged to follow them.’”                 Adams

v. Natures Expressions Landscaping, Inc., No. 5:16-cv-00098-JMH,

2018 WL 2452179, at *3 (E.D. Ky. May 31, 2018) (quoting Century

Indem. Co., 323 F.R.D. at 239)).

                                 III.   Analysis

        In support of the motions to amend, the Plaintiff advances

three    primary     justifications     for    allowing   amendments    of   the

scheduling order.      First, the Plaintiff argues that the scheduling

order    is   “not   workable”    and   that    the   deadlines   for   joining

                                        4 
 
additional parties and disclosure of expert witnesses should occur

near the end of discovery.          Second, counsel for the Plaintiff

argues that he has been engaged in several other time consuming

professional and personal matters, that he is a solo practitioner,

and has a “new, untrained staff.”          Third, Plaintiff contends that

the Defendants have not adequately complied with their obligations

to provide initial disclosures under Rule 26(a)(1).         Each of these

assertions of good cause for amending the scheduling order are

considered below.

                   A.   Scheduling Order Impracticalities

        First, Plaintiff argues that the deadlines in the Court’s

scheduling order are not workable and that the scheduling order is

“prejudicially flawed in the Defendants’ favor.”         [DE 16; DE 23 at

8, Pg ID 147].

        The current scheduling order [DE 13], entered on January 2,

2019, contains the following relevant dates:

       March 18, 2019 – Join additional parties or amend pleadings

       May 15, 2019 – Plaintiff’s expert witness report

       July 15, 2019 – Defendant’s expert witness report

       August 16, 2019 – Completion of fact and expert discovery

       September 16, 2019 – Dispositive motions and motions in limine

        deadline

       November 18, 2019 – Final pretrial conference


                                      5 
 
       December 17, 2019 – Jury trial

[DE 13].

        Alternatively, the Plaintiff proposes the following schedule:

       September 30, 2019 – written discovery concludes

       October 15, 2019 – Join additional parties and amend pleadings

       October 30, 2019 – Plaintiff expert witness disclosure

       November 30, 2019 – Defendant’s expert witness disclosure

       December 31, 2019 – Depositions of experts concluded

       January 31, 2019 – Dispositive motions deadline

       Scheduled   at   convenience   of   Court   –   Motions   in   limine

        deadline, final pretrial conference, and jury trial.

[DE 16 at 8-9, Pg ID 111-12].

        The Plaintiff claims that the proposed schedule is a more

practical and equitable schedule for the course of litigation.             In

response, the Defendants assert that the Plaintiff is attempting

to use discovery as a “fishing expedition” to determine which

claims should be asserted and which parties should be joined.             [DE

21 at 3, Pg ID 132].

        On these points, both parties are partially correct.           On the

one hand, discovery in the federal system is not intended to allow

a plaintiff to file a bare bones complaint and then “fish” for

additional claims to assert or parties to add. Allowing plaintiffs

to engage in this type of behavior would frustrate the principles


                                       6 
 
behind the federal pleading standards, would delay cases, and would

negate the need for the parties to plan the course of litigation.

To that end, the federal rules are intended, in part, to ensure

that the parties and claims are settled at some point during

discovery to define the parameters of the litigation.        But, on the

other hand, defendants may not weaponize discovery and engage in

gamesmanship to hide discoverable material and information from

plaintiffs.     In civil cases, the federal rules allow for liberal

discovery of information and grant the parties considerable leeway

in planning the course of discovery.

        Initially, it is worth noting that Plaintiff does not propose

simply    moving   a   few   deadlines.    Instead,   Plaintiff   proposes

completely extending all the deadlines in the scheduling order,

including the dates for the close of discovery, filing dispositive

motions, the final pretrial conference, and the jury trial.           For

instance, Plaintiff proposes extending the deadline for completion

of discovery and the filing of dispositive motions four months

later than the original deadlines. Additionally, under the current

scheduling order, the action is set for a jury trial in December

2019.     But under Plaintiff’s proposed schedule, the jury trial

would likely occur sometime around April or May 2020. As a result,

Plaintiff’s proposed amendments will have a substantial impact on

the scheduling order and will extend most deadlines in this action

by at least four months, if not longer.

                                      7 
 
     Still, submission of a more workable or practical scheduling

order does not constitute good cause that justifies amending the

current scheduling order.        Good cause is not primarily concerned

with practicalities or conveniences to the parties. The good cause

standard    is    principally    concerned         with   “the     moving   party’s

diligence    in   attempting    to    meet       the   case   management    order’s

requirements.”      Inge, 281 F.3d at 625.

     Here, Plaintiff is not arguing that she cannot reasonably

meet the deadlines in the scheduling order despite due diligence.

Instead, Plaintiff asserts that the proposed deadlines are more

convenient for her and make more sense in the normal course of

litigation. The problem with this argument is that it fails to

establish that the moving party has diligently been trying to meet

the deadlines in the scheduling order.

     Additionally, Plaintiff’s arguments that the deadlines in the

current     scheduling   order       are        unworkable    or   illogical    are

completely unavailing because counsel for the Plaintiff admits

that he agreed to these deadlines when the parties had their Rule

26(f) scheduling conference.          [DE 16 at 3, Pg ID 106 (“Plaintiff

openly admits that Counsel did not object at that time to the

placing of the dates for amendments and for expert disclosures.”)].

When counsel for the Plaintiff agreed to the dates in the current

scheduling order, he certified to defense counsel and the Court

that he agreed to those deadlines and that he could meet those

                                           8 
 
deadlines through due diligence.                                            Now, counsel seeks to withdraw

his agreement to those deadlines.                                           But, at this juncture, if the

Court allows the Plaintiff to amend these agreed deadlines based

on        the           fact             that             the   Plaintiff   has   devised   a   more   workable

schedule, it will send a message to attorneys in other cases that

the Rule 26(f) conference is just a mere suggestion and that such

conferences need not be taken seriously.                                             Such action would also

risk undermining the federal rules necessity for scheduling orders

to ensure orderly and timely litigation of cases in the federal

courts.

              Ultimately,                              Plaintiff’s      suggestion     that     the     current

scheduling order is impractical or unworkable does not constitute

good cause to amend the scheduling order.2                                             Clearly, a different

schedule would be more convenient for the Plaintiff and may even

make more sense as a practical matter.                                            Regardless, Plaintiff has

failed to demonstrate that she could not or cannot meet the

deadlines in the current scheduling order through due diligence.




                                                            
2 Of course, this decision does not completely foreclose the
Plaintiff from amending the pleadings or adding parties in the
future. Here, the Plaintiff has failed to demonstrate good cause
to justify prospectively moving the deadline for amendment of
pleadings and addition of parties. Still, Rules 15 and 16 are not
mutually exclusive. If the Plaintiff discovers new information
that she could not have discovered through due diligence that
justifies an amendment to the pleadings or the addition of a party,
she may move for such relief if she can show good cause for such
an amendment.
                                                                       9 
 
As such, the first proffered explanation fails to meet Rule 16’s

good cause standard to allow amendment of a scheduling order.

             B.   Other Time Commitments and Staffing Issues

       Second,    counsel   for    the    Plaintiff     has   proffered   a   few

explanations that all fail to demonstrate good cause that would

justify a departure from the Court’s current scheduling order.

       For instance, Plaintiff presents this action as a “David and

Goliath story.”      [DE 23 at 10, Pg ID 149].          Counsel contends that

he is a solo practitioner with a busy calendar who is up against

a large national law firm and appears to assert that fact somehow

entitles him to some type of deferential treatment.                [Id. at 10-

11, Pg ID 149-50].      Not so.         The Federal Rules are not concerned

with   the    identities    of    the    parties   or   their   legal   counsel.

Instead, the Federal Rules apply equally to all parties, regardless

of circumstance or resources.

       Additionally, counsel asserts that he delayed three months in

seeking these amendments in part because he has a new, untrained

staff.    But counsel’s staff is not responsible for managing his

schedule or cases. Counsel has a professional obligation to ensure

that his staff is properly trained and to supervise his staff when

they work on his cases.             If there are inadequacies with the

training or work of counsel’s staff, those are primarily the

responsibility of counsel himself.



                                         10 
 
     Lastly, counsel asserts that “[s]ince the New Year, counsel

has been engaged in several time consuming matters . . . [that

have] slowed the speed with which he has been able to engage in

the case at bar.”    [DE 16 at 7, Pg ID 110].   Additionally, counsel

has listed several upcoming personal engagements that affect his

ability to practice this case, including a wedding at his home in

October 2019 and a trip abroad in the fall of 2019.

     Still, while this Court understands that the time demands of

litigation can be unpredictable and that unexpected obligations

arise, counsel has a professional and ethical obligation to ensure

that he can effectively manage his schedule and prosecute his

cases.    The upcoming personal engagements that counsel listed have

presumably been planned for some time and counsel had an obligation

to account for those events when he engaged in the initial planning

meeting.    Moreover, counsel must account for the time demands of

his other cases and plan to balance those time demands with the

demands of the case at bar.    Simply put, the fact that counsel for

the Plaintiff is busy or potentially overworked has no bearing on

whether good cause exists to amend the scheduling order in this

matter.    Through the exercise of due diligence, counsel for the

Plaintiff could have accounted for these conflicts and other time-

consuming demands when conferring with opposing counsel and could

have raised these issues with the Court when the scheduling order

was entered.    At this juncture, counsel has failed to demonstrate

                                  11 
 
that he cannot meet the deadlines in the scheduling order based on

any of the proffered explanation above.

                         C.   Discovery Issues

     Plaintiff’s most compelling case for amending the scheduling

order is her allegation that defense counsel have engaged in

gamesmanship in discovery and have failed to fully comply with

their initial disclosure obligations under Rule 26(a)(1).    Again,

counsel for the defense may not use the deadlines in the scheduling

order as a weapon to impede discovery to which the Plaintiff is

entitled.   Counsel for the Defendants have an obligation to fully

comply with the initial disclosure requirements in Rule 26.

     Plaintiff generally claims that the Defendants have failed to

fully comply with their initial disclosure obligations.          For

instance, Plaintiff asserts that “[v]irtually no job data was

disclosed by the Defendants as [i]nitial [d]isclosures.”     [DE 18

at 1, Pg ID 120].      Plaintiff also claims that other information

that should have been disclosed was withheld from the Defendants’

initial disclosures.    [DE 23 at 5, Pg ID 144].   Of course, if the

Defendants are in fact withholding discoverable information that

should have been disclosed in the initial disclosures, that would

likely prevent the Plaintiff from complying with the deadlines in

the scheduling order, even with the exercise of due diligence.    As

a result, such a finding may constitute good cause for extending

some of the upcoming deadlines in the scheduling order.

                                   12 
 
      Still, the Federal Rules provide recourse for the Plaintiff

if the Defendants refuse to fully comply with their duty to provide

initial disclosures.      For instance, after making a good faith

attempt to confer with opposing counsel to resolve any discovery

disputes, the Plaintiff may move to compel discovery under Rule

37.   Additionally, the Plaintiff may move for sanctions against

defense counsel if they refuse to comply with the Rules.       Finally,

the Plaintiff may also attempt to fill in the gaps in discovery or

obtain necessary information in the normal course of discovery

through interrogatories and depositions.      Ultimately, the Federal

Rules provide various mechanisms for the Plaintiff to obtain the

information she requires if the Defendants fail to comply with

their discovery obligations.

      Even so, at this juncture, the Plaintiff’s complaints about

discovery are largely general in nature and the Plaintiff has not

pointed    to   sufficiently   specific   information   that   has   been

withheld by the Defendants that should have been disclosed.           As

such, if the Plaintiff feels that information is being wrongfully

withheld, she must present the Court with more than allegations

about general information that the Defendants have failed to

provide.    As such, at this time, Plaintiff has failed to submit

enough information that would provide good cause for extending the

deadlines for expert witness disclosures.



                                   13 
 
                           IV.    Conclusion

       In sum, Plaintiff has failed to demonstrate good cause to

justify departure from the Court’s scheduling order.             Plaintiff

moved to amend the entire scheduling order based on practicalities

and other foreseeable conflicts nearly three months into discovery

and after the deadline to amend pleadings and add parties had

passed.    But counsel for the Plaintiff agreed to these deadlines

and has failed to demonstrate that they may not be met through the

exercise of due diligence.

       Still, to the extent that the Defendants are refusing to

comply with their obligations to provide initial disclosures under

Rule   26(a)(1),   Plaintiff    may    move   to   compel   discovery,   for

sanctions, and to extend the upcoming deadlines in the scheduling

order upon a showing of good cause based on specific deficiencies

with discovery.

       Otherwise, Rule 26(f) conferences are to be taken seriously

and a scheduling order is more than “a frivolous piece of paper,

idly entered, which can be cavalierly disregarded . . . without

peril.”   Century Indem. Co., 323 F.R.D. at 240 (internal citations

and quotations omitted).       To that end, without a showing of good

cause, counsel for the Plaintiff is not entitled to disregard

deadlines that he agreed to over three months ago simply because

he has failed to exercise due diligence in prosecuting this action.



                                      14 
 
    Accordingly, IT IS ORDERED as follows:

    (1)   Plaintiff’s motion to amend or correct the scheduling

order [DE 16] is DENIED;

    (2)   Plaintiff’s motion for extension of time for expert

witness disclosure [DE 18] is DENIED; and

    (3)   Plaintiff’s motion for a hearing on the motion for

extension of time [DE 19] is DENIED.

    This the 1st day of May, 2019.




                               15 
 
